Case 2:21-cv-02295-MWF-SK Document 14 Filed 03/29/21 Page 1 of 2 Page ID #:215



   1

   2
                                                                               JS-6
   3

   4

   5

   6

   7                     UNITED STATES DISTRICT COURT
   8       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   9   FERNANDO CERVANTES, an individual,               Case No. CV 21-2295-MWF-SKx
  10                     Plaintiff,                     (Los Angeles County Superior
  11                                                    Court Case No. 21STCV04828)
                   v.
  12                                                    ORDER GRANTING JOINT
       HYDRO EXTRUSION USA, LLC, a                      STIPULATION TO
       Delaware corporation; and DOES 1 through         WITHDRAW NOTICE OF
  13   50, inclusive,                                   REMOVAL AND REMAND
  14                                                    ACTION TO STATE COURT
                         Defendants.
  15
       HYDRO EXTRUSION USA, LLC, a
  16   Delaware limited liability company,              Complaint Filed: February 8, 2021
  17                                                    Action Removed: March 15, 2021
                         Counterclaimant,
  18               v.
  19   FERNANDO CERVANTES, an individual,
  20                     Counter-Defendant.
  21

  22

  23

  24

  25

  26

  27

  28

                    ORDER GRANTING JOINT STIPULATION TO WITHDRAW DEFENDANT’S
                     NOTICE OF REMOVAL AND REMAND CASE BACK TO STATE COURT
Case 2:21-cv-02295-MWF-SK Document 14 Filed 03/29/21 Page 2 of 2 Page ID #:216



   1            The Court, having considered the Joint Stipulation of Plaintiff and Counter-
   2   Defendant Fernando Cervantes (“Plaintiff”) and Defendant and Counterclaimant
   3   Hydro Extrusion USA, LLC (“Defendant”) (Plaintiff and Defendant herein referred
   4   to as the “Parties”) to withdraw Defendant’s Notice of Removal filed in this Court
   5   on March 15, 2021 and remanding this case back to the state court, and good cause
   6   appearing therefore, it is ordered as follows:
   7            1. Defendants’ Notice of Removal filed in this Court on March 15, 2021 is
   8                 hereby withdrawn;
   9            2. This Action shall be remanded back to the Superior Court for the State of
  10                 California, County of Los Angeles; and
  11            3. Each party shall bear its own attorneys’ fees and costs incurred in the
  12                 removal and remand of this action.
  13            IT IS SO ORDERED.
  14

  15   Dated: March 29, 2021               _______________________________________
                                           MICHAEL W. FITZGERALD
  16                                       United States District Judge
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                     2
                          ORDER GRANTING JOINT STIPULATION TO WITHDRAW DEFENDANT’S
                           NOTICE OF REMOVAL AND REMAND CASE BACK TO STATE COURT
       602697894.1
